Citation Nr: 0713730	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a stomach 
condition with nervous condition.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a stomach condition with nervous condition.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  

In March 2007, the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  Also in March 
2007, the veteran's motion for advancement of his claim on 
the Board's docket was granted.  


FINDINGS OF FACT

1.  In an April 1954 rating decision, the RO denied the 
veteran's claim for service connection for a stomach 
condition and a nervous disorder.  The veteran did not appeal 
this determination.  

2.  The evidence received since the April 1954 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1954 rating decision that denied the veteran's 
claim for a stomach disorder and a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the April 1954 rating 
decision is not new and material, and the claim for service 
connection for a stomach condition with nervous condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The September 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board notes that in the present case, the veteran is 
seeking to reopen a previously denied claim under 38 U.S.C. 
§ 5108.  In such cases, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that specialized notice by 
VA to the veteran is required.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Proper notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently demonstrated at the time of the 
prior final denial.  Such notice was afforded the veteran in 
the September 2005 letter, and his claim was subsequently 
adjudicated by the RO.  No further notice is required of VA.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the evidence submitted is 
not new and material and his service connection claim may not 
be reopened, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  Service connection may also 
be awarded for certain chronic diseases which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

The veteran seeks to reopen his service connection claim for 
a stomach condition with nervous condition.  Such a 
disability was originally denied by the RO in April 1954, and 
an appeal was not initiated in a timely manner; thus, the 
April 1954 rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  A prior final 
denial may only be reopened upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to agency decisionmakers, 
and material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen his claim, the 
veteran has submitted private and VA medical treatment 
records, as well as his own contentions.  For the reasons to 
be discussed below, this evidence is not both new and 
material, and his service connection claim may not be 
reopened.  

Evidence received since the April 1954 rating decision 
includes VA medical treatment records from the VA Medical 
Center in Muskogee, Oklahoma.  These records, dating from 
2005 to the present, confirm a diagnosis of gastroesophageal 
reflux disease, among other disabilities.  His VA treatment 
records also confirm the veteran has been fully oriented at 
all times of recent record, and psychiatrically, he has been 
within normal limits.  A June 2006 depression screening was 
negative.  

Private medical records have also been obtained from J.R.H., 
M.D., and St. Francis Hospital, a private facility.  These 
records are dated between 2003-05.  Dr. H. has primarily 
treated the veteran for ischemic heart disease and coronary 
artery disease, but has also noted his reports of recurrent 
stomach pain, possibly gastroesophageal reflux disease.  
Noteworthy prior medical history has included a diagnosis of 
colon cancer in 1980 and a myocardial infarction in 1984.  

Records dated in 1970-71 from Kern General Hospital, another 
private facility, have also been obtained.  The veteran was 
treated at this hospital for various orthopedic injuries 
following a motorcycle accident in April 1970.  A 
gastrointestinal disability was not noted at that time.  

As an initial matter, the Board notes that the veteran's 
private and VA medical records received since the April 1954 
denial are new, in that they were not previously of record, 
and are not duplicative of evidence already considered.  
However, they are not material, as they do not relate to an 
unestablished fact necessary to substantiate the claim.  When 
service connection was originally denied in 1954, the RO 
determined that the veteran did not have a true 
gastrointestinal disability in service; rather, he had a 
psychoneurosis manifested by vomiting and fainting.  The RO 
further concluded that this disability preceded military 
service, and was not aggravated therein.  For this reason, 
service connection was denied.  

Additional evidence submitted since the 1954 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, as it does not suggest a stomach disorder was 
either incurred in or aggravated by military service.  The 
records discussed above only confirm a current diagnosis of a 
gastrointestinal disability, likely gastroesophageal reflux 
disease, more than 50 years after the veteran's separation 
from military service.  No medical expert suggests such a 
disability was incurred during military service, or is 
related to a disease or injury incurred therein.  This 
evidence of a current gastrointestinal disability, even 
considered with evidence already of record, does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is not new and material.  

The remainder of the evidence, the 1970-71 records from Kern 
General Hospital, are not material to the claim, as they 
concern only orthopedic injuries sustained following the 
veteran's motor vehicle accident, and do not reflect either a 
gastrointestinal or psychiatric disability.  As such, they do 
not relate to an unestablished fact necessary to substantiate 
the claim, or raise a reasonable possibility of 
substantiating the claim.  

The veteran has himself alleged that his current stomach 
disorder with nervous condition was incurred or aggravated 
during military service.  However, as a layperson, the 
veteran's statements regarding medical causation, etiology, 
and diagnosis do not constitute new and material which is 
binding on the Board.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  The Board also observes that the veteran's current 
contentions are essentially similar to those considered and 
rejected by VA within the 1954 denial and are thus not new, 
but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for a 
stomach condition with nervous condition.  In the absence of 
the submission of new and material evidence, his application 
to reopen this claim must be denied.  As a preponderance of 
the evidence is against the application to reopen, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

In the absence of new and material evidence, the veteran's 
application to reopen his service connection claim for a 
stomach condition with nervous condition is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


